

Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT




    This Amendment to the December 21, 2016 Employment Agreement (as amended
from time to time, the “Employment Agreement”) between East West Bancorp, Inc.
(“Company”) and Irene Oh (“Employee”) is entered into as of this 21st of
December, 2020 by and between Company and Employee.


    The following terms and conditions of the Employment Agreement are hereby
modified:


1.Section 2 (Term) of the Agreement is hereby modified in its entirety to read
as follows: This Agreement and     employment under this Agreement shall
terminate on December 21, 2021, unless extended by Company.


2.Except as expressly agreed to herein, the Employment Agreement between the
parties shall remain in force and effect.



EAST WEST BANCORP, INC./s/ GARY TEOGary TeoHead of Human Resources/s/ IRENE H.
OHEmployee: Irene H. Oh


